06/02/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 21-0149

                                  No. DA 21-0149
                                       ******
MARK S. IBSEN, M.D.,           )
                               )
               Appellant,      )
vs.                            )
                               )
MONTANA STATE BOARD OF )
MEDICAL EXAMINERS,             )
                               )
               Appellee.       )
_______________________________)

 ORDER – 30 DAY EXTENSION FOR APPELLANT’S OPENING BRIEF

      This matter came before this Court on the 2nd day of June 2021, upon the

written motion of Mark S. Ibsen, M.D, the Appellant herein, by undersigned

counsel, John P. Flannery, II, Esq, to move this Honorable Court for 30 days of

additional time to file an opening brief, presently due on or about June 9, 2021, so

that Appellant may file the opening brief on July 9, 2021 instead;

      WHEREAS, this is Appellant’s first request for an extension of time,

Appellant has competing family medical obligations, and, Appellant has reached

out to Appellee and obtained consent from opposing counsel on behalf of the

Board of Medical Examiners, it is accordingly,




                                          1
      HEREBY ORDERED AND DECREED, that Appellant’s motion for a 30-

day extension is granted, and Appellant’s Opening Brief may be filed, as

requested, on July 9, 2021.

      The Clerk is directed to send certified copies of this Order to all counsel of

record.

                   Entered this                  day of June, 2021.



                                              Signed:




                                          2                             Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                               June 2 2021